EXHIBIT 5 Tour de la Bourse P.O. Box 61, 800 Victoria Square, 3rd Floor Montréal, QuebecH4Z 1A9 Telephone: (514) 871-3545 Website: www.cdcc.ca March 30, 2011 Canadian Derivatives Clearing Corporation 800 Victoria Square P.O. Box 61 Montreal, QC H4Z 1A9 Canadian Derivatives Clearing Corporation Post-Effective Amendment No. 33, Form S-20 I am Assistant Secretary and in-house general counsel to Canadian Derivatives Clearing Corporation ("CDCC") and in that regard have been requested to provide this opinion in connection with the filing of the Post-Effective Amendment No. 33 (the "Amendment") to a Registration Statement (the "Registration Statement") on Form S-20 with the United States Securities and Exchange Commission covering 3,600,000 call option contracts ("Calls") and 2,400,000 put option contracts ("Puts") to be issued in respect of underlying securities, stock indices or sub-indices in transactions on Bourse de Montréal Inc. In order to provide this opinion, Ihave reviewed or examined such certificates of officers of CDCC and such other documents and made such investigations as I consider necessary or appropriate. This opinion is limited to the laws of the Province of Québec and the federal laws of Canada applicable therein. Based upon and subject to the foregoing, I am of the opinion that: 1. CDCC is a corporation validly existing under the Canada Business Corporations Act, this Act being the federal incorporation statute for Canada. 2. The 3,600,000 Calls and the 2,400,000 Puts covered by the Registration Statement, as amended, have been duly authorized, and when duly issued in accordance with the by-laws and rules of CDCC, such Calls and Puts will be valid and legally binding obligations of CDCC in accordance with and subject to such by-laws and rules. Tour de la Bourse P.O. Box 61, 800 Victoria Square, 3rd Floor Montréal, QuebecH4Z 1A9 Telephone: (514) 871-3545 Website: www.cdcc.ca I hereby consent to the filing of this opinion as an exhibit to the Amendment and the use of my name in the Amendment and in the prospectus forming a part thereof. Yours very truly, /s/ François Gilbert François Gilbert Assistant Secretary and general counsel Canadian Derivatives Clearing Corporation
